Citation Nr: 0910644	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Los Angeles, California.


FINDING OF FACT

1.  For the entire time on appeal, the Veteran's lumbosacral 
strain has been manifested by subjective complaints of pain.

2.  Objective findings include full range of motion without 
pain; incapacitating episodes of intervertebral disc disease 
or additional limitation of motion, weakness, fatigue, or 
lack of endurance upon repetitive motion have not been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for a lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, the Veteran claims that his service-connected 
lumbosacral strain warrants a disability rating of at least 
10 percent or higher.  A compensable disability rating for a 
low back disability will be warranted when the following are 
met:

*	X-ray evidence of noncompensable limitation of motion 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion 
(DC 5003);
*	forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees;
*	combined range of motion of the thoracolumbar spine 
greater than 120 degrees but no greater than 235 
degrees;
*	muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less 
than two weeks during the past 12 months (all at 10 
percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

Under the regulations, the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a careful review of the medical evidence of record, the 
Board finds that a compensable rating for a lumbosacral 
strain is not warranted for any period of the claim.  

Specifically, the evidence does not demonstrate X-ray 
evidence of arthritis accompanied by limitation of motion 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion as a result 
of the Veteran's lumbosacral strain as required for a 10 
percent rating under DC 5003.  

Notably, May 2004 X-ray findings reveal "no significant 
abnormalities" of the lumbar spine, and a November VA 
examination revealed that he had full range of motion.  The 
examiner noted forward flexion to 90 degrees, extension to 
30 degrees, left and right lateral flexion to 30 degrees, 
and left and right lateral rotation to 35 degrees, all 
without pain, which is considered anatomically normal.  

Further, as stated above, the November 2004 VA examination 
revealed flexion of the lumbosacral spine to 90 degrees 
without pain.  Accordingly, as forward flexion is shown to be 
greater than 85 degrees, a compensable evaluation for 
limitation of flexion is not warranted under the rating 
criteria.

Moreover, as the November 2004 VA examination demonstrated 
forward flexion to 90 degrees, extension to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 35 degrees, all without pain, his 
combined range of motion is 250 degrees.  As a combined 
range of motion of 240 degrees is considered anatomically 
normal, there is no basis for the assignment of a 
compensable rating for loss of range of motion.

The Board acknowledges that functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though a range of 
motion is possible beyond the point when pain sets in.  Hicks 
v Brown, 8 Vet. App. 417, 421 (1995).  However, because all 
ranges of motion in the November 2004 VA examination where 
noted to have been performed without pain, the Veteran is not 
considered to have actual limitation of motion that is less 
than the reported ranges of motion.  

Further, the evidence of record does not demonstrate any 
muscle spasm, guarding, or localized tenderness of the spine.  
While the Veteran reported subjective complaints of localized 
pain in the May 2004 VA examination, no medical findings were 
made with regard to muscle spasm, guarding, or localized 
tenderness of the spine.   

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  However, in both the May 2004 and 
November 2004 VA examinations, the examiner noted that there 
were no incapacitating episodes of back pain.  

The Board acknowledges that the Veteran's January 2006 
statement asserting that he experienced incapacitating 
episodes and his complaints of flare-ups lasting for less 
than two weeks during the May 2004 VA examination.  However, 
the evidence does not show that treatment and bedrest were 
prescribed by a physician during these reported 
exacerbations, as is necessary to establish a compensable 
rating for intervertebral disc syndrome.

The Board has further considered the Veteran's January 2006 
statement alleging complaints of pain, weakness, loss of 
endurance, and fatigue.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  The Board 
acknowledges his belief that his symptoms are of such 
severity as to warrant higher ratings for his lumbosacral 
spine; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. 

Although the Veteran reported pain and complained of flare-
ups during the November 2004 VA examination, the weight of 
the evidence does not establish an increased level of 
impairment from the exacerbations.  Specifically, the VA 
physician indicated that repetitive motion of the lumbosacral 
spine and flare-ups "do not cause additional limitation in 
his range of motion."  

Moreover, it was specifically noted that weakness, fatigue, 
or lack of endurance was not demonstrated upon repetitive 
motion.  In fact, the May 2004 VA examination revealed that 
the Veteran's range of motion actually improved with 
repetitive motion.  

Here, the Board finds that the medical findings, which 
directly address the criteria under which the Veteran's 
service-connected disability is evaluated, are more probative 
than his assessment of the severity of his disability, and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Therefore, even considering the Veteran's subjective 
complaints of pain, flare-ups, and of weakness and loss of 
endurance upon repetitive motion, the evidence does not 
warrant a higher rating under the rating schedule or in 
contemplation of additional factors affecting limitation of 
motion as set forth in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the May 2004 VA examination revealed no prior 
hospitalizations.  Further, the Veteran reported that he was 
a full-time student studying computer networking.  The May 
2004 VA examiner also expressly noted that "[h]e has never 
missed work and he has no impairment of his activities of 
daily living."  Accordingly, the evidence does not show that 
his low back disability has necessitated frequent periods of 
hospitalization or has caused any occupational impairment. 

Moreover, the scheduler rating criteria for low back 
disabilities specifically contemplate spine limitation of 
motion due to pain, radiating pain, stiffness, and aching.  
As stated above, even considering the Veteran's complaints of 
pain, flare-ups, and of weakness and loss of endurance upon 
repetitive motion, he nonetheless possesses full range of 
motion without pain, as was demonstrated in the November 2004 
VA examination.  Hence, the Board finds that referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a compensable disability 
rating for lumbosacral strain.  The Board has also considered 
the entire period of the claim and finds that the assignment 
of different ratings for different periods of time during the 
claim period is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, the RO has obtained service 
treatment records, and the Veteran has submitted statements 
on his behalf.  Additionally, VA medical examinations were 
conducted in May 2004 and November 2004.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for a lumbosacral strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


